

116 SRES 652 IS: Expressing the sense of the Senate regarding preconditions for the readmission of the Russian Federation into a reconstituted Group of Eight or participation in the Group of Seven.
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 652IN THE SENATE OF THE UNITED STATESJuly 20, 2020Mr. Durbin (for himself, Mr. Brown, Mr. Blumenthal, Ms. Hirono, Mr. Booker, Mr. Van Hollen, Ms. Baldwin, Mr. Casey, Mrs. Feinstein, Mr. Markey, Mr. Coons, Mr. Wyden, and Ms. Harris) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate regarding preconditions for the readmission of the Russian Federation into a reconstituted Group of Eight or participation in the Group of Seven.Whereas, since 2014, the Russian Federation has illegally occupied Crimea and Donbass, which was condemned in the Senate by passage of Senate Resolution 378 by unanimous consent in the 113th Congress;Whereas, in March 2014, the Group of Eight suspended the Russian Federation as a direct result of its actions in Ukraine and instead continued as the Group of Seven;Whereas, since 2014, the Russian Federation has also continued malign attacks on western democracies, including ongoing aggressive cyber and military provocations; andWhereas the Russian Federation has reportedly offered bounties to kill members of the United States Armed Forces deployed in Afghanistan: Now, therefore, be it That it is the sense of the Senate that, as precondition for readmission into a reconstituted Group of Eight or participation in a Group of Seven proceeding, the Russian Federation must— (1)end its illegal occupation of Crimea and Donbass;(2)cease its malign activities against the United States and its allies; and(3)terminate any bounties against members of the United States Armed Forces.